Opinion issued May 28, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00440–CV




BERNARDO CARDENAS AND ALL OCCUPANTS, Appellants

V.

BRENDA GARZA AND ELIZABETH GARZA, Appellees




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 787907




MEMORANDUM OPINIONAppellants Bernado Cardenas and All Occupants have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant Bernardo Cardenas and
All Occupants did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Jennings.